PER CURIAM:
Bertha Cummings appeals the district court’s order granting defendant’s motion to dismiss her petition for a writ of mandamus. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Cummings v. EEOC, No. *10012:06-cv-00705-WDK, 2007 WL 1448714 (E.D. Va. filed May 9, 2007; entered May 10, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.